DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 19 – 22, 24 – 29, 31 - 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 9998375 in view of Gu et al. (US 20150334696 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

15959261 claim 19
US 9998375 B2 claim 1
(MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the program comprising sets of instructions for: 

A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a 
private network, the MHFE comprising a database with a logical switch table, a 
unicast media access control (MAC) table, and a physical switch table, the 
program comprising sets of instructions for:
providing a plurality of data tuples for defining the LFE on the MHFE, without providing a data tuple for binding the LFE to a port of the MHFE; and 
providing a plurality of data tuples for defining the logical switch on the MHFE, without providing a data tuple for binding the logical switch to a port of the MHFE,
omitted
wherein said plurality of data tuples are stored in the logical switch table and the unicast MAC table;
after providing the plurality of data tuples for defining the LFE, 
receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples; and after receiving the confirmation, providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE.
and after providing the plurality of data tuples for defining the logical switch, providing the data tuple that binds the logical switch to a port of the MHFE,

omitted
wherein said data tuple is stored in the physical switch table


US 9998375 does not explicitly disclose “receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples”.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0044] sending by a network controller that receives the request for creating a virtual subnet, a gateway service request to a virtual service gateway VSG manager in a local data center, where the gateway service request carries data tuples) discloses “receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples” (Gu et al., [0049] receiving, by the network controller, a gateway service message returned by the VSG manager, where the message includes a VSG virtual machine identifier; and [0050] determining, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 20, claim 2 of U.S. Patent No. 9998375 discloses the program further comprises a set of instructions for ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last.

Regarding claim 21, claim 3 of U.S. Patent No. 9998375 discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the data plane forwarding records to process data messages that the MHFE receives; the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided.

Regarding claim 22, claim 4 of U.S. Patent No. 9998375 discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples, and the database uses a hardware VTEP (VXLAN Tunnel End Point) schema; and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.

Regarding claim 24, claim 6 of U.S. Patent No. 9998375 discloses the MHFE port is associated with multiple VLANs (virtual local area networks), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port.

Regarding claim 25, claim 7 of U.S. Patent No. 9998375 discloses the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute.

Regarding claim 26, claim 8 of U.S. Patent No. 9998375 discloses method for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the method comprising: providing a plurality of data tuples to the MHFE to implement the LFE along with the plurality of other managed forwarding elements operating outside of the MHFE, said plurality of data tuples provided to the MHFE without providing a data tuple for binding the LFE to a port of the MHFE; and after providing the plurality of data tuples for implementing the LFE, receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE; and after receiving the confirmation, providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE.

Regarding claim 27, claim 9 of U.S. Patent No. 9998375 discloses ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last.

Regarding claim 28, claim 10 of U.S. Patent No. 9998375 discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided.

Regarding claim 29, claim 11 of U.S. Patent No. 9998375 discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples the database uses a hardware VTEP (VXLAN Tunnel End Point) schema and the data tuples are provided to the database on the MHFE by using a OVSdb (open vswitch database) protocol.

Regarding claim 31, claim 13 of U.S. Patent No. 9998375 discloses the MHFE port is associated with multiple VLANs (virtual local area networks), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port.

Regarding claim 32, claim 14 of U.S. Patent No. 9998375 discloses the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that also execute on host computers on which data compute nodes execute.

Claims 33 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 - 9 of U.S. Patent No. 9992112 in view of Gu et al. (US 20150334696 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the same invention.

15959261 claim 33
US 9992112 B2 claim 6
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the LFE with a private network, the program comprising sets of instructions for:
A non-transitory machine readable medium storing a program for configuring a managed hardware forwarding element (MHFE) to implement a logical switch along with a plurality of other managed forwarding elements operating outside of the MHFE, and to communicatively couple the logical switch with a private network, wherein the MHFE comprises a database with a plurality of tables for storing the provided data tuples, the plurality of tables comprising a logical switch table, a unicast media access control (MAC) table, and a physical switch table, the program comprising sets of instructions for:
providing a first set of data tuples to define the LFE on the MHFE and to define a state of the LFE as incomplete; 
providing a first set of data tuples to define the logical switch on the MHFE and to define a state of the LFE as incomplete;
providing a second set of data tuples to complete the definition of the LFE on the MHFE; 
providing a second set of data tuples to complete the definition of the LFE on the MHFE;
after providing the first and second sets of data tuples, receiving confirmation that the second set of data tuples have been processed by the MHFE, and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete.
and after providing the second set of data tuples, providing a third set of data tuples to change the LFE state to complete,
omitted
wherein the database uses a schema that specifies an LFE table comprising a record for the LFE that includes a Boolean field for specifying whether the LFE state is complete.


US 9998375 does not explicitly disclose “receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples”.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0044] sending by a network controller that receives the request for creating a virtual subnet, a gateway service request to a virtual service gateway VSG manager in a local data center, where the gateway service request carries data tuples) discloses “receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples” (Gu et al., [0049] receiving, by the network controller, a gateway service message returned by the VSG manager, where the message includes a VSG virtual machine identifier; and [0050] determining, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 34, claims 2, 8 of U.S. Patent No. 9992112 discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE and (ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives; and the module does not configure the dataplane forwarding records based on the provided data tuples until the state of the LFE is set to complete.

Regarding claim 35, claim 3 of U.S. Patent No. 9992112 discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples.

Regarding claim 36, claim 7 of U.S. Patent No. 9992112 discloses the database uses a hardware VTEP (VXLAN Tunnel End Point) schema, and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol.

Regarding claim 37, claims 1, 6 of U.S. Patent No. 9992112 discloses the LFE is a logical switch; the hardware VTEP schema specifies a logical switch table that comprises a record for the logical switch and the logical switch record includes a Boolean field for specifying whether the state of the logical switch is complete.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 – 22, 24 – 29, 31 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kumbalimutt (US 20120084406 A1) in view of Gu et al. (US 20150334696 A1).
Regarding claim 19, Kumbalimutt discloses a non-transitory machine readable medium storing a program (Kumbalimutt, [0027] program modules comprising computer-readable instructions may be stored on computer-readable media) for configuring a managed hardware forwarding element (MHFE) (Kumbalimutt, [0034] discovery information about inter-connected sites may be used to configure datacenters within each site and across multiple sites) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, [0036] a set of logical networks built upon a physical networks is based on a grouping of VLANs, in accordance with [0048] where the front end servers may be connected to the EXT-A logical network, which is accessible via the INTERNET), and 
to communicatively couple the LFE with a private network (Kumbalimutt, [0037] the CORP logical network exists in the Redmond site with VLAN IDs 1-22, in the Phoenix site with VLAN IDs 30-40, and the Dallas site with VLAN IDs 50-60, in accordance with [0048] where the back end servers may be connected to the CORP logical network since they should be inside of the corporate intranet), the program comprising sets of instructions for: 
providing a plurality of data tuples for defining the LFE on the MHFE (Kumbalimutt, [0043] mapping of hosts to logical networks and provisioning of those hosts may be performed based on a determined network infrastructure and a logical network table), without providing a data tuple for binding the LFE to a port of the MHFE (Kumbalimutt, [0050] as part of creating a service template, policies may be set forth that determines how a service is deployed, where the policies may be checked and adhered to in deploying a service); 
providing the plurality of data tuples for defining the LFE (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port), and providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE (Kumbalimutt, [0050] reports and other information about a site or resource group may be determined, where the reports may specify all sites within a site or resource group that are grouped by VLAN ID assignments, in accordance with [0068] a V-NIC (virtual NIC) and V-switch (virtual switch) for the logical network may be bound to one NIC and the connection may be monitored).
Kumbalimutt does not expressly disclose receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples (Gu et al., [0142] the network controller receives a gateway service message returned by the VSG manager, and determines, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claims 20, 27, Kumbalimutt - Gu et al. discloses ordering the data tuples for the MHFE such that the data tuple for binding the LFE to the MHFE port is last (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port). The motivation is the same as in claim 19.

Regarding claims 21, 28, 34, Kumbalimutt - Gu et al. discloses the MHFE comprises (i) a module that retrieves the provided data tuples and uses the provided data tuples to configure dataplane forwarding records of the MHFE to implement the LFE (Gu et al., [0129] a request for creating a virtual subnet is sent to the network controller through the main network scheduler, where the request includes the following parameters: the tenant identifier, the network ID, subnet name, etc.) and 
(ii) a forwarding engine that uses the dataplane forwarding records to process data messages that the MHFE receives (Kumbalimutt, [0044] with the switch ports in trunk mode, packets may be tagged with any of the available VLAN IDs for that switch port before those packets are sent to the switch); and 
the module does not configure the dataplane forwarding records based on the provided data tuples until the data tuple for binding the LFE to the MHFE port is provided (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port). The motivation is the same as in claim 19.

Regarding claims 22, 29, Kumbalimutt - Gu et al. discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples (Gu et al., [0130] the network controller creates a virtual subnet including a globally unique VxLAN ID allocated for the virtual subnet according to the tenant identifier, network ID, and subnet name, and writes information about the virtual subnet into the distributed database); 
the database uses a hardware VTEP (VXLAN Tunnel End Point) schema (Gu et al., [0130] the information about the virtual subnet includes the tenant identifier, the network ID, the subnet name, subnet ID, VxLAN ID) and 
the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Gu et al., [0131] the distributed database synchronizes the information about the virtual subnet to a distributed database in another data center in the system). The motivation is the same as in claim 19.

Regarding claims 24, 31, Kumbalimutt - Gu et al. discloses the MHFE port is associated with multiple VLANs (virtual local area networks) (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port), and the binding data tuple binds the LFE to a VLAN associated with the MHFE port (Gu et al., [0131] the controller creates a port for the virtual machine on the virtual subnet according to the information about the virtual subnet, and binds the virtual machine to the port). The motivation is the same as in claim 19.

Regarding claims 25, 32, Kumbalimutt - Gu et al. discloses the other forwarding elements that implement the LFE with the MHFE comprise a plurality of software forwarding elements that execute on host computers on which data compute nodes also execute (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network). The motivation is the same as in claim 19.

Regarding claim 26, Kumbalimutt discloses a method (Kumbalimutt, FIG. 8) for configuring a managed hardware forwarding element (MHFE) (Kumbalimutt, [0034] discovery information about inter-connected sites may be used to configure datacenters within each site and across multiple sites) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, [0036] a set of logical networks built upon a physical networks is based on a grouping of VLANs, in accordance with [0048] where the front end servers may be connected to the EXT-A logical network, which is accessible via the INTERNET), and to communicatively couple the LFE with a private network (Kumbalimutt, [0037] the CORP logical network exists in the Redmond site with VLAN IDs 1-22, in the Phoenix site with VLAN IDs 30-40, and the Dallas site with VLAN IDs 50-60, in accordance with [0048] where the back end servers may be connected to the CORP logical network since they should be inside of the corporate intranet), the method comprising: 
providing a plurality of data tuples to the MHFE to implement the LFE along with the plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, [0043] mapping of hosts to logical networks and provisioning of those hosts may be performed based on a determined network infrastructure and a logical network table), 
said plurality of data tuples provided to the MHFE without providing a data tuple for binding the LFE to a port of the MHFE (Kumbalimutt, [0050] as part of creating a service template, policies may be set forth that determines how a service is deployed, where the policies may be checked and adhered to in deploying a service); 
providing the plurality of data tuples for implementing the LFE  (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port), 
providing the data tuple that binds the LFE to a port of the MHFE in order to couple the LFE with the private network through the MHFE (Kumbalimutt, [0050] reports and other information about a site or resource group may be determined, where the reports may specify all sites within a site or resource group that are grouped by VLAN ID assignments, in accordance with [0068] a V-NIC (virtual NIC) and V-switch (virtual switch) for the logical network may be bound to one NIC and the connection may be monitored).
Kumbalimutt does not expressly disclose receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network) discloses receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE (Gu et al., [0142] the network controller receives a gateway service message returned by the VSG manager, and determines, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving confirmation from the MHFE that the MHFE has processed the plurality of data tuples to implement the LFE on the MHFE as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 33, Kumbalimutt discloses a non-transitory machine readable medium storing a program (Kumbalimutt, [0027] program modules comprising computer-readable instructions may be stored on computer-readable media) for configuring a managed hardware forwarding element (MHFE) (Kumbalimutt, [0034] discovery information about inter-connected sites may be used to configure datacenters within each site and across multiple sites) to implement a logical forwarding element (LFE) along with a plurality of other managed forwarding elements operating outside of the MHFE (Kumbalimutt, [0036] a set of logical networks built upon a physical networks is based on a grouping of VLANs, in accordance with [0048] where the front end servers may be connected to the EXT-A logical network, which is accessible via the INTERNET), and to communicatively couple the LFE with a private network (Kumbalimutt, [0037] the CORP logical network exists in the Redmond site with VLAN IDs 1-22, in the Phoenix site with VLAN IDs 30-40, and the Dallas site with VLAN IDs 50-60, in accordance with [0048] where the back end servers may be connected to the CORP logical network since they should be inside of the corporate intranet), the program comprising sets of instructions for: 
providing a first set of data tuples to define the LFE on the MHFE (Kumbalimutt, [0043] mapping of hosts to logical networks and provisioning of those hosts may be performed based on a determined network infrastructure and a logical network table) and to define a state of the LFE as incomplete (Kumbalimutt, [0050] as part of creating a service template, policies may be set forth that determines how a service is deployed, where the policies may be checked and adhered to in deploying a service); 
providing a second set of data tuples to complete the definition of the LFE on the MHFE (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port); 
Kumbalimutt does not expressly disclose after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples has have been processed by the MHFE; and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete.
Gu et al. for example, from an analogous field of endeavor (Gu et al., [0112] a network controller is responsible for scheduling software definition networks in a data center, managing virtual switches (vSwitch) and ports, and mapping ports to virtual extensible local area network (VxLAN) when computing resources are added to a virtual network) discloses after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples has have been processed by the MHFE (Gu et al., [0142] the network controller receives a gateway service message returned by the VSG manager, and determines, according to the VSG virtual machine identifier, whether the VSG virtual machine has been added to the virtual subnet); and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine after providing the first and second sets of data tuples, receiving confirmation that the first and second sets of data tuples has have been processed by the MHFE; and after receiving confirmation, providing a third set of data tuples to change the LFE state to complete as taught by Gu et al. with the system of US 9998375 in order to confirm the request for creating a virtual subnet (Gu et al., [0050]).

Regarding claim 35, Kumbalimutt - Gu et al. discloses the MHFE comprises a database with a plurality of tables for storing the provided data tuples (Gu et al., [0130] the network controller creates a virtual subnet including a globally unique VxLAN ID allocated for the virtual subnet according to the tenant identifier, network ID, and subnet name, and writes information about the virtual subnet into the distributed database). The motivation is the same as in claim 33.

Regarding claim 36, Kumbalimutt - Gu et al. discloses the database uses a hardware VTEP (VXLAN Tunnel End Point) schema (Gu et al., [0130] the information about the virtual subnet includes the tenant identifier, the network ID, the subnet name, subnet ID, VxLAN ID), and the data tuples are provided to the database on the MHFE by using an OVSdb (open vswitch database) protocol (Gu et al., [0131] the distributed database synchronizes the information about the virtual subnet to a distributed database in another data center in the system). The motivation is the same as in claim 33.

Regarding claim 37, Kumbalimutt - Gu et al. discloses: the LFE is a logical switch (Kumbalimutt, [0044] since a VM connects to a physical switch via a virtual switch, the physical switch port needs to be configured for trunk mode to allow multiple VLANs to traverse over the same port); the hardware VTEP schema specifies a logical switch table (Kumbalimutt, FIG. 2, tables 208, 214, in conjunction with FIG. 3, table 302) that comprises a record for the logical switch (Kumbalimutt, [0037] each logical network in a table corresponds to one or more location/VLAN IDs pairs); and 
the logical switch record includes a Boolean field for specifying whether the state of the logical switch is complete (Gu et al., [0142] if the VSG virtual machine is not added to the virtual subnet, the controller creates a port on the virtual subnet and binds the VSG virtual machine to the port). The motivation is the same as in claim 33.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koponen et al. (US 20140247753 A1) is cited to show a controller for managing a network of several managed forwarding elements that forward data in the network, by generating a first set of flow entries for defining forwarding behaviors of the managed forwarding element based on a current network policy for a logical network implemented in the managed forwarding elements and sending the flow entries to the managed forwarding element in order for the managed forwarding element to forward data that the managed forwarding element directly receives from an end machine based on the current network policy, and generating a second set of flow entries for modifying forwarding behaviors of the managed forwarding element based on a new network policy for the logical network by sending the second set of flow entries to the managed forwarding element in order for the managed forwarding element to forward the data based on the new network policy, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416   


/AJIT PATEL/Primary Examiner, Art Unit 2416